By the Court,

Cole, J.
There can be no doubt of tbe general correctness of tbe points made by tbe counsel of tbe appellants, but we do not think they bear upon tbis case. It would be a great outrage upon common justice to sustain a sale brought .about by fraud and collusion between tbe administrator and tbe purchaser, as tbis is alleged to have been done. And if these charges of fraud bad been sustained by testimony, if evidence bad been adduced to show tbat tbe administrator of tbe estate of George Coulson and tbe appellee bad manufactured spurious accounts against tbe estate to deceive and impose upon tbe Probate Court, and mislead him as to its real condition, for tbe purpose of obtaining an order to sell tbe land in controversy, tbis court could give no countenance to such proceedings. But for aught tbat appears in tbe case, tbe conduct of tbe administrator and of tbe appellee about tbe estate was proper and legal. Tbe administrator found tbat tbe personal property was insufficient to pay tbe debts against tbe estate, and charges of administration, and be took tbe necessary steps to obtain an order to sell tbe real estate. An order was granted, and tbe land was advertised and sold according to law. Tbe appellee bought tbe land at tbe sale, being tbe highest and best bidder therefor. Aside from tbe unsupported charges of fraud in tbe bill, there is nothing in tbe case to impeach, in any respect, tbe. *82regularity .and fairness of. all tbe proceedings.. No. .testimony whatever bas been taken, and tbe parties went ’to a bearing upon bill, answer and replication. Tbe appellee in bis answer denies fully and distinctly, under oatb, all tbe charges of fraud in tbe bill, and relieves himself from all suspicion.- .'He says that be knows nothing of any fraud in tbe conduct of tbe administrator in settling tbe estate, or in- obtaining the-order of sale,'owns that be bought tbe. land in good faith, for .a valuable consideration, “ without combination, conspiracy, fraud, understanding, or bargain with any person or persons to procure tbe sale of said land in any way, shape or manner, or for-the purpose of deceiving tbe court, or defrauding any one.” Tbe answer is full, and strictly responsive to tbe bill, and must prevail until overcome by competent and sufficient testimony.
Tbe decree of tbe Circuit Court in dismissing tbe bill must be affirmed,-with costs.